 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   EDGAR CARRILLO,                                   Case No. CV 19-5629 PA (KSx)
12                        Plaintiff,                   JUDGMENT OF DISMISSAL
13
            v.
14
     HERLINDA BARBA; MARCO MEAT
15   CO.; and DOES 1-10,
16                        Defendants.
17
18          In accordance with the Court’s December 11, 2019 Minute Order dismissing this

19   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED

20   that the action is dismissed without prejudice.

21
22   DATED: December 11, 2019

23                                                      ___________________________________
                                                                   Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
